UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6813



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

FLOYD N. SIMMS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-89-111, CA-95-268-2)


Submitted:   January 18, 1996          Decided:     February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Floyd N. Simms, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. United States v. Simms, Nos.
CR-89-111; CA-95-268-2 (S.D.W. Va. May 3, 1995). We also deny

Appellant's motion for sanctions. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2